                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                            Crim. Case No. 19-20498
            Plaintiff,

v.                                          Paul D. Borman
                                            United States District Judge

(1) ALEX CASTRO,                            R. Steven Whalen
(2) JASON KECHEGO and                       U.S. Magistrate Judge
(3) ADAM WRIGHT

          Defendant(s).
_____________________________/

     OPINION AND ORDER RE DEFENDANTS’ PRETRIAL MITIGATION
      DISCOVERY REQUESTS RELEVANT TO SUBMISSIONS TO THE
      GOVERNMENT ON WHETHER TO SEEK THE DEATH PENALTY

                           (1) RULINGS,
      (2) REQUIRING THE PARTIES TO MEET AND CONFER ON THE
  CLASSIFICATION/REDACTION ISSUES PRIOR TO JANUARY 22, 2020
            AND THEREAFTER SUBMIT A FILING LISTING THE
     RESOLVED/UNRESOLVED ISSUES BY JANUARY 29, 2020, AND
(3) SETTING A HEARING ON DISCOVERY ISSUES ON FEBRUARY 5, 2020
                           AT 10:00 AM.

                                BACKGROUND

      The Court recognizes the tension between Fed. R. Crim. P. 16(a)(2):

Information Not Subject to Disclosure; 18 U.S.C. § 3592: Mitigating and

Aggravating Factors to be Considered in Determining Whether a Sentence of

                                        1
Death is Justified; and Fed. R. Crim. P. 16(d): Regulating Discovery. The Court,

after examining those provisions, sets forth the following rulings:

      Given the parties’ Stipulation Regarding Discovery Classifications (ECF No.

58), in advance of a discovery hearing, the parties shall classify all discovery

materials previously provided, and also classify the discovery materials the Court

orders the Government to provide in this Order.

      The Court adopts the following language from United States District Judge

Ellen Huvelle’s opinion in the death-penalty-eligible prosecution in United States

v. Karake, 281 F. Supp. 2d 302, 306 (D.D.C. 2003):

             Given the charges that defendants confront, the
             Government shall be mindful that Rule 16 establishes “the
             minimum amount of discovery to which the parties are
             entitled. It is not intended to limit the Judge’s discretion to
             order broader discovery in appropriate cases.” Advisory
             Committee Note to Fed.R.Crim.P. 16, and disputes should
             be resolved in the defendant’s favor, for “the language and
             the spirit of the Rule are designed to provide to a criminal
             defendant, in the interests of fairness, the widest possible
             opportunity to inspect and receive such materials in the
             possession of the government as may aid him in presenting
             his side of the case. Similarly, the government should error
             on the side of disclosure when interpreting its Brady/Giglio
             obligations given the need for the utmost reliability in
             capital proceedings. Finally, it is expected that the
             government will continue to disclose all Brady information
             promptly.

(citations omitted).


                                           2
      Footnote 3 on page 306 added:

             Since a trial date has yet to be set, and no final decision has
             been made regarding whether the government intends to
             seek the death penalty, the government will not be required,
             at this time, to identify its witnesses or to produce Giglio
             information. The Court does not, however, agree with the
             government’s position that, under 18 U.S.C. § 3432, it can
             refuse to disclose its witnesses “until very close to trial.”

(citations omitted).

Judge Huvelle concluded, in fn. 3, “since this issue can be addressed more fully at a

later date, defendants’ request for a witness list and Giglio information will be denied

without prejudice to being renewed at a time closer to the trial date.” Id. at Fn.3.

      In the instant case, the Court notes that the Government has provided

Defendants with a CD video of the principal incident at issue.

                                      RULINGS

      I. Given the danger of intimidation of prisoner prosecution witnesses

incarcerated at FCI Milan and other federal institutions, the Court finds that

witness lists, unredacted witness statements, and full Giglio information should not

be disclosed at this time. However, because redacted anonymous prisoner witness

statements could provide important information about the crime alleged,

defendants should be provided redacted anonymous statements under protective

limitations at this stage of the proceedings.


                                           3
      The Court orders the Government to provide to Defendants anonymous

inmate prosecution witness statements, subject to further redaction of information

that could identify the witnesses.

      II. The Court orders that the following Defendant discovery requests from

the Government should be granted for this critical pretrial mitigation phase, subject

to redaction:

      (A) FBI and BOP investigation reports of the specific crimes charged

      in this indictment;

      (B) BOP and FCI Milan documents relating to policy re placement of

      sex offenders within an Institution, and

      (C) BOP and FCI Milan records of inmate assaults on FCI Milan sex

      offender inmates within three years of the instant incident.1

      III. The Court rejects the Government’s proposal to utilize a U.S. Attorney

“Filter Team” to protect attorney-client information with regard to each

defendant’s prison calls. Government’s Response ECF #51, PgID 786, c.37, c.38.

      A recent decision of the United States Court of Appeals for the Fourth

Circuit, In re: Search Warrant Issued June 13, 2019, 942 F.3d. 159, 173-83 (4th Cir.



      1
       The fact that the Court provides this discovery at this pretrial mitigation
phase does not indicate that the Court has concluded that it is admissible at trial.
                                           4
2019) sets forth that Court’s concern about using Government filter teams, citing

with approval the Sixth Circuit decision in In re Grand Jury Subpoenas, 454 F.3d

511, 523 (6th Cir. 2006), which had held:

             Taint teams present inevitable, and reasonably
             foreseeable, risks to privilege, for they have been
             implicated in the past in leaks of confidential information
             to prosecutors. That is to say, the government taint team
             may have an interest in preserving privilege, but it also
             possesses a conflicting interest in pursuing the
             investigation, and, human nature being what it is,
             occasionally some taint-team attorneys will make
             mistakes or violate their ethical obligations. It is thus
             logical to suppose that taint teams pose a serious risk to
             holders of privilege and this supposition is substantiated
             by past experience.

The Sixth Circuit had reversed the District Court’s approval of a “taint team,” and

in remanding, mandated that the District Court appoint a Special Master to deal

with the privilege issue. Id. at 524. This Court adopts the Sixth Circuit’s holding in

In re Grand Jury Subpoenas, 454 F.3d at 523, and will appoint a Special Master

after conferring with the parties.

IT IS SO ORDERED.


Dated: January 16, 2020                         s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                            5
